DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 13-25 are pending. In the present amendment, claim 1 is amended, claims 13-25 are new, and claims 2-12 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Objections
	Regarding Claim 13 (line 1), please change the recitation “wherein the tube section” to - - wherein the internal tube section - - as this feature is previously referred to in claim 1 (lines 8-9).
	Regarding Claim 22 (preamble), please change the recitation of “A method for producing a locking unit as claimed in claim 1” to - - A method for producing [[a]] the locking unit as claimed in claim 1 - - as antecedent basis has already been established in claim 1 (preamble).
	Regarding Claim 23 (preamble), please change the recitation of “A method for producing a locking unit as claimed in claim 1” to - - A method for producing [[a]] the locking unit as claimed in claim 1 - - as antecedent basis has already been established in claim 1 (preamble).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 21 (lines 3-4), the recitation of “wherein the center section has an encircling contact shoulder on its side facing away from the solenoid and/or facing a piston tube of the piston” lacks proper written description. The originally filed disclosure supports an encircling contact shoulder (Fig. 1a, 63) on its side facing away from a solenoid (3) and facing a piston tube (25) of a piston (2); however, the disclosure does not provide adequate written description for these features arranged separately. or facing a piston tube of the piston”. Please amend the specification as needed. Support for these proposed amendments can be found in the originally filed drawings. Examiner would welcome an interview to discuss the interpretation of “and/or” limitations.

Regarding Claim 21 (lines 4-5), the recitation of “which contact shoulder is adjoined by an annular and/or conical connecting region” lacks proper written description. The originally filed disclosure supports a contact shoulder (Fig. 1a, 63) is adjoined by an annular and conical connecting region (64); the disclosure also supports a contact shoulder (Fig. 5, 63) is adjoined by an annular connecting region (64) without a conical connecting region; however, the disclosure does not provide adequate written description for a contact shoulder is adjoined by a conical connecting region without an annular connecting region. Applicant could amend the limitation to recite “which contact shoulder is adjoined by an annular or conical connecting region”. Please amend the specification as needed. Support for these proposed amendments can be found in the originally filed drawings.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 18, in the recitation of “wherein the internal tube section is connected to the housing in a gas-tight and/or pressure-tight manner” it is unclear from the disclosure how the internal tube section can be connected in a gas-tight manner but not a pressure-tight manner. A pressure-tight connection would encompass all gas-tight connections. Applicant could amend the limitation to recite “wherein the internal tube or pressure-tight manner” to provide clarity. Please amend the specification as needed. Support for these proposed amendments can be found in the originally filed drawings. The lack of clarity renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13-16, 18-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidokoro et al. (US 2016/0244031) cited in the IDS filed March 9th, 2020, hereinafter Kidokoro.
Regarding Claim 1, Kidokoro teaches a locking unit (Fig. 4, “parking device” 1), in particular for a parking lock of an automatic transmission, for locking the movement of a piston (“piston” 14) which is movable by a drive (“switching valve” 21) and can be acted upon with pressure or hydraulic pressure (via “oil chamber” 11f), 
the locking unit (1) having a solenoid (“solenoid unit” 50) and at least one latching element (“abutting portion” 410), and 
the at least one latching element (410) interacting with an armature (“plunger” 51) or an armature rod (“lock shaft” 41) of the solenoid (50), and 
“roller” 13), and 
the piston (14) being securable by retaining interaction of the at least one latching element (410) with the at least one latching receptacle (13), 
wherein the piston (14) is at least partially mounted in a housing (“side wall” 11a),
and the locking unit has an internal tube section (“bottom 11b of the case” 11b),
the internal tube section (11b) being connected in a fluid-tight manner to the housing (11a, see Fig. 4). 

Regarding Claim 13, Kidokoro teaches the locking unit as claimed in claim 1, 
wherein the tube section (Fig. 4, 11b) is accommodated in a groove (groove that receives the snap ring seen in Fig. 4) of the housing (11a), 
wherein the groove of the housing (11a) is a ring (see Fig. 4).  

Regarding Claim 14, Kidokoro teaches the locking unit as claimed in claim 13, 
wherein a seal (the snap ring seen in Fig. 4) is arranged between the housing (11a) and the internal tube section (11b), 
wherein the seal (the snap ring seen in Fig. 4) is arranged in the groove.  

Regarding Claim 15, Kidokoro teaches the locking unit as claimed in claim 14, 
wherein the seal (the snap ring seen in Fig. 4) is an o-ring or a sealing ring (the snap ring constitutes a “sealing ring”).  

Regarding Claim 16, Kidokoro teaches the locking unit as claimed in claim 14, 
wherein the seal (the snap ring seen in Fig. 4) is composed of a sealing material (the snap ring is made of a material, which is considered a “sealing material”) or a silicone sealing material.  

Claim 18, Kidokoro teaches the locking unit as claimed in claim 1, 
wherein the internal tube section (Fig. 4b, 11b) is connected to the housing (11a) in a gas-tight and/or pressure-tight manner (region 11f is an oil chamber, and is therefor allowed to be pressurized by the connection between 11a and 11b).  

Regarding Claim 19, Kidokoro teaches the locking unit as claimed in claim 1, 
wherein the housing (Fig. 4, 11a) supports the internal tube section (11b).  

Regarding Claim 20, Kidokoro teaches the locking unit as claimed in claim 1, 
wherein a pressure conducting channel (Fig. 4, EX) is formed on an outer side of the internal tube section (11b).  

Regarding Claim 21, Kidokoro teaches the locking unit as claimed in claim 1, 
wherein the piston (Fig. 5, 14) is at least partially mounted in a center section (“case” 11) which is at least partially surrounded by the housing (11a), 
wherein the center section (11) has an encircling contact shoulder (see Examiner Fig. 1) on its side facing away from the solenoid (50) and/or facing a piston tube (14) of the piston (14), 	
which contact shoulder is adjoined by an annular and/or conical connecting region (see Examiner Fig. 1), 
wherein the connecting region supports the internal tube section (11b).

    PNG
    media_image1.png
    359
    515
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 5 of Kidokoro

Regarding Claim 23, Kidokoro teaches a method for producing a locking unit as claimed in claim 1, 
wherein a groove (the groove for receiving the snap ring seen in Fig. 4) into which the internal tube section (11b) is introduced subsequently is formed in the housing (11a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kidokoro (US 2016/0244031), in view of Simpson et al (US 5,967,921), hereinafter Simpson.

Regarding Claim 22, Kidokoro teaches a method for producing a locking unit as claimed in claim 1, 
	wherein the internal tube section (Fig. 4, 11b) is provided and the housing (11a) is installed around the internal tube section (11b).  
	Kidokoro does not teach “wherein the internal tube section is provided and the housing is insert-molded around the internal tube section”.
	Simpson teaches “In one embodiment of the present invention, the plastic housing body may be formed through injection molding. In addition, the sleeve may be insert molded into the housing body during the injection molding process. The sleeve may be positioned within the mold such that the injected melted plastic flows around the sleeve, forming a leak-resistant seal with the sleeve” (col. 4, line 17).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to form the housing taught by Kidokoro with the insertion molding process taught by Simpson, such that “wherein the internal tube section is provided and the housing is insert-molded around the internal tube section”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of providing the housing with a leak-resistant seal around the internal tube section taught by Kidokoro.

Response to Arguments
The Applicant's arguments filed June 8th, 2021 are in response to the Office Action mailed March 8th, 2021. The Applicant's arguments have been fully considered.
Applicant’s argument that “Applicant respectfully submits that Kidokoro does not disclose or suggest the subject matter of the amended recitation” is not persuasive. Kidokoro (‘031) clearly teaches an internal tube section (Fig. 4, 11b) being connected in a fluid-tight manner to a housing (11a). For these reasons, claims 1, 13-16 and 18-23 stand rejected as presented above.
Allowable Subject Matter
Claims 17 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659